 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
UNITED STATES OF AMERICA
No. 19 CR 465
v.
Judge Edmond E. Chang
ROBERT STARCK

PROTECTIVE ORDER GOVERNING DISCOVERY

Pursuant to Fed. R. Crim. P. 16(d) and 18 U.S.C. § 3771(a)(1) and (8), it is
hereby ORDERED:

1. Certain materials exchanged by the Parties, provided by the United
States, or produced by third parties, in preparation for, or in connection with the
proceedings in this case contain particularly sensitive information (“Sensitive
Information”). Sensitive Information includes, but is not limited to: information
concerning the sexual abuse of one or more persons other than the defendant, and
personal identifying information.

Be All materials containing Sensitive Information (the “Materials”),
including those previously produced to the defendant in this case, are subject to this
protective order and may be used by defendant and defendant’s counsel (defined as
counsel of record in this case) solely in connection with the defense of this case, and
for no other purpose, and in connection with no other proceeding, without further
order this Court.

3. The Materials shall be plainly marked as sensitive by the government

e338

prior to disclosure. No such Materials, or the information contained therein, may be

 
 

 

disclosed to any persons other than defendant, counsel for defendant, persons
employed to assist the defense, or the person to whom the sensitive information solely
and directly pertains, without prior notice to the government and authorization from
the Court. Absent prior permission from the Court, information marked as sensitive
shall not be included in any public filing with the Court, and instead shall be
submitted under seal (except if the defendant chooses to include in a public document
sensitive information relating solely and directly to the defendant.

4. Defendant, defendant’s counsel, and other persons to whom the Court
may authorize disclosure, shall not copy or reproduce the Materials except in order
to provide copies of the materials for use in connection with this case by defendant,
defendant’s counsel, and authorized persons. Such copies and reproductions shall be
treated in the same manner as the original materials.

5. Defendant, defendant’s counsel, and authorized persons shall not
disclose any notes or records of any kind that they make in relation to the contents of
the Materials, other than to authorized persons, and all such notes or records are to
be treated in the same manner as the original Materials.

6. Before providing the Materials to an authorized person, defense counsel
must provide the authorized person with a copy of this Order and require the
authorized person to sign a statement acknowledging that the authorized person has
received a copy of and reviewed this Order, and has agreed to be bound by its terms

and conditions subject to sanctioning by the Court for any violations of this Order.

 
 

 

Defense counsel shall maintain a copy of the signed statement of each authorized

person for a period of twelve months after the conclusion of all stages of this case, and
shall provide copies of the signed statement of each authorized person to the
government upon request.

7. Upon conclusion of all stages of this case, all of the Materials and all
copies made thereof shall be disposed of in one of three ways, unless otherwise
ordered by the Court. The Materials may be (1) destroyed; (2) returned to the United
States; or (3) retained in defense counsel’s case file. The Court may require a
certification as to the disposition of any such Materials. In the event that the
Materials are retained by defense counsel, the restrictions of this Order continue in
effect for as long as the Materials are so maintained, and the Materials may not be
disseminated or used in connection with any other matter without further order of
the Court.

8. To the extent any Material is produced by the United States to
defendant or defendant’s counsel by mistake, the United States shall have the right
to request the return of the Material and shall do so in writing. Within five days of
the receipt of such a request, defendant and/or defendant’s counsel shall return all
such Material if in hard copy, and in the case of electronic Materials, shall certify in
writing that all copies of the specified Material have been deleted from any location

in which the Material was stored.
 

 

9. The restrictions set forth in this Order do not apply to documents that
are or become part of the public court record, including documents that have been
received in evidence at other trials, nor do the restrictions in this Order limit defense
counsel in the use of discovery materials in judicial proceedings in this case, except
that any document filed by any party which attaches or otherwise discloses specially
identified sensitive information as described in Paragraph 3, above, shall be filed
under seal to the extent necessary to protect such information, absent prior
permission from this Court.

10. Nothing contained in this Order shall preclude any party from applying
to this Court for further relief or for modification of any provision hereof.

ENTER:

District Judge
United States District Court
Northern District of Illinois

 

Date: 07/11/2019
